     Case 2:16-cv-00783-APG-CWH Document 95 Filed 11/13/18 Page 1 of 2




 1 DONALD H. CRAM (CA Bar No. 160004 )
     dhc@severson.com
 2   (Admitted Pro Hac Vice)
     LASZLO LADI (CA Bar No. 265564)
 3   ll@severson.com
     (Admitted Pro Hac Vice)
 4   SEVERSON & WERSON
     A Professional Corporation
 5   One Embarcadero Center, Suite 2600
     San Francisco, California 94111
 6   Telephone: (415) 398-3344
     Facsimile: (415) 956-0439
 7
   LAURA R. JACOBSEN (NV Bar No. 13699)
 8 McDonald Carano LLP
   100 West Liberty St., 10th Floor
 9 Reno, NV 89501
   Telephone: (775) 788-2000
10 Facsimile: (775) 788-2020
   ljacobsen@mcdonaldcarano.com
11
   Attorneys for Defendant
12 Ditech Financial LLC
   formerly known as
13 Green Tree Servicing LLC
14                                 UNITED STATES DISTRICT COURT

15                                        DISTRICT OF NEVADA

16 Lee C. Kamimura, individually and all others         Case No. 2:16-cv-00783-APG-CWH
     similarly situated,
17                                                      DITECH’S MOTION FOR
                    Plaintiff,                          WITHDRAWAL OF COUNSEL;
18                                                      [PROPOSED] ORDER
            vs.
19
   Ditech Financial LLC formerly known as
20 Green Tree Servicing, LLC,
21                  Defendant.

22
            Pursuant to Local Rule IA 11-6, Defendant Defendant Ditech Financial LLC, formerly
23
     known as Green Tree Servicing, LLC (“Ditech’s”), respectfully moves to withdraw attorney John
24
     B. Sullivan as counsel of record in this matter:
25
            John B. Sullivan
26          Severson & Werson
            One Embarcardero Center, Suite 2600
27          San Francisco, CA 9411
            Telephone: (415) 398-3344
28          Facsimile: (415) 956-0439


                                                                              2:16-cv-00783-APG-CWH
                                                                                  Motion for Withdrawal
          Case 2:16-cv-00783-APG-CWH Document 95 Filed 11/13/18 Page 2 of 2




 1
               The reason for withdrawal is that Mr. Sullivan was inadvertently included on some of
 2
     Ditech’s filings in this case, and it was not intended that he appear as counsel of record for Ditech
 3
     along with other lawyers from the law firm Severson & Werson, lead counsel in this case. Donald
 4
     H. Cram and Laszlo Ladi of Severson & Werson and Laura R. Jacobsen of McDonald Carano
 5
     LLP will continue to represent Ditech in this matter. Thus, there is no prejudice to Plaintiff Lee C.
 6
     Kamimura (“Plaintiff”) or to Ditech, and this withdrawal will not cause any delay in the
 7
     proceedings whatsoever. With this filing, both Plaintiff and Ditech will receive notice of the
 8
     withdrawal. Thus, good cause exists for the withdrawal, and Ditech respectfully requests that this
 9
     Court approve the formal withdrawal of John B. Sullivan as counsel of record.
10
               DATED this 13th day of November, 2018
11
                                           SEVERSON & WERSON
12                                         A Professional Corporation

13                                         /s/ Donald H. Cram
                                           DONALD H. CRAM
14                                         LASZLO LADI
                                           One Embarcadero Center, Suite 2600
15                                         San Francisco, California 94111

16
                                           McDONALD CARANO LLP
17
18                                         /s/ Laura R. Jacobsen
                                           LAURA R. JACOBSEN
19                                         100 West Liberty St., 10th Floor
                                           Reno, Nevada 89501
20
21
               IT IS SO ORDERED:
22
23
               UNITED STATES DISTRICT JUDGE
                             MAGISTRATE   JUDGE
24
25                           November 14, 2018
               DATED:
26
27
28

     11293.0677/11223042.3                             2                            2:16-cv-00783-APG-CWH
     al
                                                                                        Motion for Withdrawal
     4839-6749-5546, v. 1
